Case 1:17-cv-01353-LPS Document 386 Filed 10/07/19 Page 1 of 7 PageID #: 11375



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PACIFIC BIOSCIENCES OF CALIFORNIA, )
INC.,                              )
                                   )
                  Plaintiff,       )
                                   )
       v.                          )                  C.A. No. 17-275 (LPS) (JLH)
                                   )                  C.A. No. 17-1353 (LPS) (JLH)
OXFORD NANOPORE TECHNOLOGIES,      )
INC., and OXFORD NANOPORE          )
TECHNOLOGIES, LTD.,                )                  REDACTED -- PUBLIC VERSION
                                   )
                  Defendants.      )

                   MOTION TO REDACT PORTIONS OF THE
          AUGUST 14, 2019 DISCOVERY TELECONFERENCE TRANSCRIPT

       Defendants Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies,

Ltd. (collectively, “Oxford”), pursuant to Rule 5.2 of the Federal Rules of Civil Procedure and

this Court’s Policy on the Electronic Availability of Transcripts of Court Proceedings, Oxford

hereby moves the Court to redact certain portions of the August 14, 2019 Discovery

Teleconference Transcript (D.I. 319).1     Pursuant to D. Del. LR 7.1.1, counsel for Oxford

conferred with counsel for Pacific Biosciences of California, Inc. (“PacBio”) about the requested

redactions, and PacBio confirmed that it opposes this motion.

       The grounds for this motion are set forth below. The requested redactions are set forth in

Exhibit A, which is a complete version of the Transcript with the proposed redactions

highlighted. A redacted version of the Transcript is attached as Exhibit B.

       Although “[t]he public has a common law right of access to judicial proceedings and

records,” this right “is not absolute[.]” MOSAID Techs. Inc. v. LSI Corp., 878 F. Supp. 2d 503,

507 (D. Del. 2012). “Every court has inherent supervisory power, and the Third Circuit has held

1
       Unless otherwise noted, all docket citations are to C.A. No. 17-275.
Case 1:17-cv-01353-LPS Document 386 Filed 10/07/19 Page 2 of 7 PageID #: 11376



that courts may exercise that power to deny access to judicial records, for example, ‘where they

are sources of business information that might harm a litigant’s competitive standing.’” Id.

(quoting Littlejohn v. BIC Corp., 851 F.2d 673, 678 (3d Cir. 1988)). The party seeking to seal a

portion of a judicial record bears the burden of showing that (1) the material is the kind of

information that courts will protect, and (2) good cause exists to justify the redaction. To

establish “good cause,” the party seeking redaction must show that the “disclosure will work a

clearly defined and serious injury to [that party].” In re Cendent Corp., 260 F.3d 183, 194 (3d

Cir. 2001). The court’s assessment of whether good cause exists “generally involves a balancing

process, in which courts weigh the harm of disclosing information against the importance of

disclosure to the public.” MOSAID Techs., 878 F. Supp. 2d at 508 (citing Pansy v. Borough of

Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994)). The Third Circuit has identified a series of

factors to consider in this balancing process, including: “(1) whether disclosure will violate any

privacy interests; (2) whether the information is being sought for a legitimate purpose; (3)

whether disclosure will cause embarrassment to a party; (4) whether the information to be

disclosed is important to public health and safety; (5) whether sharing the information among

litigants will promote fairness and efficiency; (6) whether the party benefiting from the order is a

public entity or official; and (7) whether the case involves issues important to the public.” Id. at

508 n.2 (citing Pansy, 23 F.3d at 787-91).

       Courts routinely recognize that confidential and sensitive business information is the type

of information that should be protected from public disclosure. See Leucadia, Inc. v. Applied

Extrusion Techs., Inc., 998 F.2d 157, 166 (3d Cir. 1993) (“Documents containing trade secrets or

other confidential business information may be protected from disclosure.”); see also Publicker

Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984) (recognizing that “protection of a




                                                 2
Case 1:17-cv-01353-LPS Document 386 Filed 10/07/19 Page 3 of 7 PageID #: 11377



party’s interest in confidential commercial information” is an exception to the right of public

access); Joint Stock Soc’y v. UDV N. Am. Inc., 104 F. Supp. 2d 390, 396 (D. Del. 2000)

(recognizing that consumer research studies, strategic plans, potential advertising or marketing

campaigns and financial information are the type of sensitive business information entitled to

protection); Koninklijke KPN N.V. v. Sierra Wireless, Inc., et. al., C.A. No. 17-cv-90-LPS, D.I.

230 at 1 (D. Del. Sept. 16, 2019) (“Plaintiff has shown good cause for its proposed redactions . . .

[t]he transcript contains sensitive and confidential information, the disclosure of which may

harm Plaintiff’s competitive position and relationship with contracting parties not subject to

suit”) (Ex. C).

       Good cause exists here to redact the August 14 Teleconference Transcript. The proposed

redactions contain Oxford’s confidential business information and disclosure of this information

would “work a clearly defined and serious injury” to Oxford. Specifically, Oxford seeks to

redact portions of the transcript that contain Oxford’s confidential business information and refer

to confidential Oxford communications, such as Oxford’s

         , Oxford’s                                                    , and Oxford’s

                      . See 8/14/19 Tr. (D.I. 319) at 6:15-20, 7:4-5, 14:14, 14:21, 14:25, 15:1-3,

19:1-6, 21:15-16, 21:22, 22:21-24, 23:2-5; Flannery Decl. at ¶ 8.           These statements and

communications were taken directly from documents produced from Oxford’s files and

deposition testimony of Oxford’s witnesses that were designated as “Outside Counsels’ Eyes

Only” under the Stipulated Protective Order. Flannery Decl. at ¶¶ 9-10. Disclosure of this

information would “work a clearly defined and serious injury” to Oxford as it would provide

Oxford’s competitors with knowledge regarding, e.g., Oxford’s confidential business practices.2

2
       At least one of the Oxford documents discussed in substance in the proposed redactions
remains protected under the protective order in a related ITC action between the parties.


                                                 3
Case 1:17-cv-01353-LPS Document 386 Filed 10/07/19 Page 4 of 7 PageID #: 11378



       Moreover, because this “case involves private litigants” and their confidential

information, there is no “legitimate public interest” in the proposed redactions. See Pansy, 23

F.3d at 788. Therefore, Oxford’s interest in maintaining the confidentiality of the proposed

redacted information outweighs any countervailing public interest. See id. (“[I]f a case involves

private litigants, and concerns matters of little legitimate public interest, that should be a factor

weighing in favor of granting or maintaining an order of confidentiality.”).

       Finally, the August 14 hearing concerned a discovery dispute, not a dispositive motion.

The proposed redactions are limited in scope. Oxford seeks to redact less than 30 total lines of

the 1000+ line transcript, which appear on only 8 of its 47-pages. The remainder of the

transcript left unredacted provides sufficient context to allow readers to understand the nature of

the dispute.

       While Oxford has attempted to compromise and reach agreement with PacBio on the

redactions sought in this motion, PacBio has not provided any adequate basis for opposing them.

PacBio initially asserted that it did not want to “go on record” as conceding that the information

was confidential. Oxford agreed that it would not use PacBio’s non-opposition as such a

concession, but PacBio still maintained its opposition without identifying any other reason that

this information should be made public. Flannery Decl. at ¶ 6. Meanwhile, PacBio has not

contested the designations of Oxford’s source documents and depositions containing the

information in the proposed redactions (see id. at ¶ 10), and PacBio itself has redacted much of

the same information in the public versions of its recently-filed amended complaints. D.I. 272 &

D.I. 313 (C.A. No. 17-1353). The corresponding confidential information in the teleconference

transcript should be afforded the same protection.

Flannery Decl. at ¶ 9. Although PacBio has been permitted to use those materials in this case
under the Stipulated Protective Order in this case, allowing public disclosure of this information
in an unredacted transcript would directly subvert the ITC’s protective order.


                                                 4
Case 1:17-cv-01353-LPS Document 386 Filed 10/07/19 Page 5 of 7 PageID #: 11379



       Accordingly, Oxford respectfully submits that good cause exists to redact the Court’s

August 14, 2019 Discovery Teleconference Transcript (D.I. 319). Oxford respectfully requests

that the Court grant this motion and order that: (i) the confidential information contained in the

electronic transcript of the August 14, 2019 teleconference be redacted; and (ii) any publicly

available copies of the transcript of the August 14, 2019 teleconference, including but not limited

to transcripts that are or will be available by remote electronic access, shall be the redacted

version of the Transcript attached as Exhibit B.

                                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                       /s/ Jennifer Ying

                                                       Jack B. Blumenfeld (#1014)
OF COUNSEL:                                            Jennifer Ying (#5550)
                                                       Jeffrey J. Lyons (#6437)
Stephen M. Hash                                        1201 North Market Street
Puneet Kohli                                           P.O. Box 1347
Samoneh Kadivar                                        Wilmington, DE 19899-1347
David Varghese                                         (302) 658-9200
Jeff Gritton                                           jblumenfeld@mnat.com
Baker Botts L.L.P.                                     jying@mnat.com
98 San Jacinto Boulevard, Suite 1500                   jlyons@mnat.com
Austin, TX 78701-4078
(512) 322-2642                                         Attorneys for Defendants
                                                       Oxford Nanopore Technologies, Inc. and
Elizabeth Durham Flannery                              Oxford Nanopore Technologies, Ltd.
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002-4995
(713) 229-1234
 Original Filing Date: September 25, 2019
 Redacted Filing Date: October 7, 2019




                                                   5
Case 1:17-cv-01353-LPS Document 386 Filed 10/07/19 Page 6 of 7 PageID #: 11380



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

PACIFIC BIOSCIENCES OF CALIFORNIA, )
INC.,                              )
                                   )
                  Plaintiff,       )
                                   )
       v.                          )                 C.A. No. 17-275 (LPS) (JLH)
                                   )                 C.A. No. 17-1353 (LPS) (JLH)
OXFORD NANOPORE TECHNOLOGIES,      )
INC., and OXFORD NANOPORE          )
TECHNOLOGIES, LTD.,                )
                                   )
                  Defendants.      )


                                    [PROPOSED] ORDER

       At Wilmington this ___ day of ____________, 2019, having considered Defendants

Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.’s Motion to

Redact Portions of the August 14, 2019 Discovery Teleconference Transcript (the “Motion”) and

any opposition thereto,

               IT IS HEREBY ORDERED that:

               1.     the Motion is GRANTED; and

               2.     any publicly available copies of the August 14, 2019 Discovery

Teleconference Transcript, including but not limited to the transcripts that are or will be

available by remote electronic access, shall be the redacted version of the Transcript attached as

Exhibit B to the Motion.




                                                       J.
Case 1:17-cv-01353-LPS Document 386 Filed 10/07/19 Page 7 of 7 PageID #: 11381



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

September 25, 2019, upon the following in the manner indicated:

Brian E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Edward R. Reines, Esquire                                              VIA ELECTRONIC MAIL
Derek C. Walter, Esquire
Robert S. Magee, Esquire
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Attorneys for Plaintiff

                                             /s/ Jennifer Ying
                                             Jennifer Ying (#5550)
